signiticant index no 0u department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec i8 tt er rat ka in re company trustee contribution this is in response to the request dated date for a ruling under sec_404 of the internal_revenue_code the code facts the company is a calendar_year taxpayer that maintains its books_and_records under the accrual_method of accounting the plan is a defined benefit calendar_year plan which was established as of date the date of its most recent determination_letter was date the trust is the vehicle used to fund benefits under the plan deductions for contributions to the trust are subject_to the provisions of sec_404 of the code by letter dated date the companys vice president treasurer instructed the trustee to transfer the contribution on that date from a company account to a_trust account plan_year contribution to the plan in fact the contribution was processed on date that is the amount was transferred to the trust on date this letter also stated that the contribution was to represent a subsequently the company was advised by the actuaries for the plan that if the contribution was instead designated for the plan_year the contribution would be less than the maximum funding amount for the plan_year and could be treated as being on account of the tax_year accordingly the companys vice president treasurer by letter dated date instructed the trustee to change the description on the deposit for the contribution to read ‘this represents a plan_year company contribution for the plan on date the company filed its form_1120 for on that return the company claimed a deduction for the date contribution to the plan on date the company filed the form_5500 for the plan on schedule b of that form_5500 the company reported the contribution as a contribution dated date for the plan_year in accordance with the foregoing you have requested a ruling that for purposes of sec_404 of the code the contribution is on account of the tax_year and accordingly because the contribution was made not later than the time prescribed by law for filing the return including extensions thereof the company is deemed under sec_404 to have made a payment on the last day of and is entitled to take a deduction on it sec_2001 form_1120 in the amount of the contribution law sec_404 a of the code provides that for purposes of paragraphs and of sec_404 a taxpayer shall be deemed to have made a payment onthe last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year or extensions thereof revrul_76_28 1976_1_cb_106 provides that a payment made after the close of an employer's taxable_year to which sec_404 applies shall be considered to be on account of the preceding_taxable_year if a the payment is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year of the employer and - b either of the following conditions are satisfied the employer designates the payment in writing to the plan_administrator or trustee as a payment on account of the employer's preceding_taxable_year or the employer claims such payment as a deduction on his tax_return for such preceding_taxable_year revrul_76_28 further provides that for purposes of the above requirements a payment may be designated on account of the preceding_taxable_year in the manner provided above at any time on or before the due_date of the employer's tax_return for such year including extensions thereof in addition revrul_76_28 provides that once a payment has been designated or claimed on a return in the manner provided above as being on account of a preceding_taxable_year the choice made shall be irrevocable and an employer may not retract or change such designation or claim analysis in the instant case the preceding_taxable_year is the taxable_year beginning date and ending date thus the last day of the preceding_taxable_year was date the contribution was made date a date after the close of the taxable_year and not later than the time prescribed by law for filing the return for such taxable_year or extensions thereof revrul_76_28 provides two conditions that must be satisfied in order for a payment made after the close of an employer's taxable_year to which sec_404 applies to be considered to be on account of such preceding_taxable_year the first condition is that the payment is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year of the employer in the instant case the taxpayer recorded on the schedule b of form_5500 the contribution as a contribution to the plan for the plan_year the credit balance in the funding_standard_account as of date included the contribution in addition no amount was recorded on line 9k of the schedule b of form_5500 for the plan_year for interest earned on the contribution thus the contribution was treated in the same manner as if it had been actually received on date therefore the first condition of revrul_76_28 is satisfied the second condition of revrul_76_28 is satisfied if either the employer designates the payment in writing to the plan_administrator or trustee as a payment on account of the employer's preceding_taxable_year or the employer claims such payment as a deduction on his tax_return for such preceding_taxable_year in the instant case the taxpayer both claimed the contribution as a deduction on its tax_return for the taxable_year date and designated the contribution as a payment on account of such year because the final designation of being on account of was made before the contribution was claimed on a return the initial designation may be disregarded therefore the second condition of revrul_76_28 is satisfied also thus the two conditions that must be satisfied under revrul_76_28 in order for a payment that is made after the close of an employer's taxable_year to which sec_404 applies to be considered to be on account of the preceding_taxable_year have been satisfied accordingly it is ruled that for purposes of sec_404 of the code the contribution is on account of the tax_year and thus because the contribution was made not later than the time prescribed by law for filing the return including extensions thereof the company is deemed under sec_404 to have made a payment on the last day of and is entitled to take a deduction on it sec_2001 form_1120 in the amount of the contribution this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file lf you have any questions on this ruling letter please contact sincerely jer q hillrh f- james e holland jr manager employee_plans technical
